                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                        EUGENE DIVISION

TERESA M. W.,                                                            Case No. 6:15-cv-02301-AC

                        Plaintiff,                                  ORDER ON ATTORNEY FEES
        V.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                        Defendant.

ACOSTA, Magistrate Judge:

        Before the court is Plaintiff Teresa M. W.'s 1 Unopposed Motion and Memorandum for

Attorney fees pursuant to 42 U.S. C. § 406(b). Although Plaintiff is the claimant in this case, the real

party in interest to this motion is her attorney, Katherine Eitenmiller ("Eitenmiller"), of Harder Wells

Baron & Manning, P.C. ("Harder Wells"). The Commissioner does not oppose the motion, but

merely acts in a manner similar to "a trustee for the claimant[]." Gisbrecht v. Barnhart, 535 U.S.


        In the interest of privacy, this opinion uses only the first name and the initial of the last
        1

name of the non-governmental party in this case.




1 - ORDER ON ATTORNEY FEES
789, 798 (2002). Having reviewed the proceedings below and the amount of fees sought, the court

concludes that Harder Wells is entitled to fees under Section 406(b) in the amount of $11,703.03. 2

                                       Procedural Background

       Plaintiff protectively filed her application for a period of disability and disability insurance

benefits on November 2, 2011. Plaintiff also protectively filed an application for supplemental

security income on November 2, 2011. In both applications, Plaintiff alleged disability beginning

October 16, 2011. The claims were denied initially and on reconsideration. On June 24, 2014, the

ALJ issued an unfavorable decision finding that Plaintiff was not disabled under the Act. The

Appeals Council denied Plaintiffs request for review.

       On December 9, 2015, Plaintiff filed a Complaint in this court seeking review of the

Commissioner's final decision. On November 28, 2016, the court granted the parties' stipulated

motion for remand, requiring further administrative proceedings. On remand, Plaintiff was awarded

retroactive benefits in the amount of $46,812.10, finding Plaintiff disabled as of Aril 2012.

       Plaintiff previously filed a Stipulated Motion for Attorney Fees Under 28 U.S.C. § 2412(d)

in the amount of $5,362.06, which the court granted on February 23, 2017. Additionally, Eitenmiller

represents that Plaintiffs representative previously has received an administrative fee of $5,907.00.

On December 12, 2018, 2018, Plaintiff filed the instant petition for attorney fees under Section

406(b) in the amount of $11,703.03, less the amounts previously received by Plaintiffs counsel. The

Commissioner does not oppose the motion.




       2 The parties have   consented to jurisdiction by magistrate judge in accordance with 28 U.S. C.
§ 636(c)(l).


2 - ORDER ON ATTORNEY FEES
                                           Legal Standard

       After entering a judgment in favor of a Social Security claimant who was represented by

counsel, a court "may determine and allow as part of its judgment a reasonable fee for such

representation, not in excess of twenty-five percent of the total of the past-due benefits to which the

claimant is entitled by reason of such judgment." 42 U.S.C. § 406(b)(l)(A). An award of fees under

§ 406(b) is paid from claimant's past due benefits, and an attorney receiving such an award may not

seek any other compensation from the claimant. Gisbrecht v. Barnhart, 535 U.S. 789, 796-807

(2002). Accordingly, when a court approves both an EAJA fee and a§ 406(b) fee payment, the

claimant's attorney must refund to the claimant the amount of the smaller of the two payments. Id.

       Under Gisbrecht, the court must first examine the contingency fee agreement to dete1mine

whether it is within the statutory 25 percent cap. Id. at 800. The court also must "'review for

reasonableness fees yielded by [contingency fee] agreements.'" Crawford v. Astrue, 5 86 F .3d 1142,

1152 (9th Cir. 2009) (en bane) (quoting Gisbrecht, 535 U.S. at 808)). As set forth in Crav.iford, the

court must apply the following factors: (1) the character of the representation, (2) the results

achieved, (3) any delay attributable to the attorney requesting the fee, (4) whether the benefits of the

representation were out of proportion with the time spent on the case, and (5) the risk assumed by

counsel in accepting the case. Id. at 1151-52.

                                              Discussion

       Here, the terms of the contingent-fee agreement between Plaintiff and Harder Wells are

within the statutory limits of§ 406(b). The $11,703.03 in attorney fees Eitenmiller seeks does not

exceed 25 percent of the past due benefits awarded to Plaintiff. See Mot. Att'y Fees at 1 & Ex. A

at 2, ECF No. 27.


3 - ORDER ON ATTORNEY FEES
        The court has reviewed the record in the case, the motion, and the supporting materials

including the award of benefits, the fee agreement with counsel, and the recitation of counsel's hours

and services. Applying the standards set by Crawford, the court finds the requested fees reasonable.

There is no indication that Eitenmiller was either ineffective or dilatory, and she achieved a favorable

result for Plaintiff. Furthermore, the amount of fees requested is not out of proportion to the work

performed by Eitenmiller, and the benefits are not so large in comparison to the amount of time

counsel spent that a reduction of the fees requested is justified. In short, after applying the Gisbrecht

factors, as interpreted by Crawford, the court finds that Plaintiffs counsel has demonstrated that a

25 percent fee is reasonable for this case.

                                              Conclusion

       For these reasons, Plaintiffs Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. §

406(b) (ECF No. 27) is GRANTED and Harder Wells is awarded $11,703.03 in attorney fees. In

light of the $5,362.06 in EAJA fees previously awarded, and the $5,907.00 in administrative fees

awarded to Plaintiffs representative, the Commissioner is directed to send the send the balance of

$433.97, less any applicable processing or user fees as allowed by statute to Plaintiffs attorneys at

Harder Wells Barron & Manning, P. C., 474 Willamette Street, Eugene, Oregon 97401. Any amount

withheld after all administrative and court attorney fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.

       DATED this ~fDecember, 2018.




4 - ORDER ON ATTORNEY FEES
